June 9, 2015
                      THIRD COURT OF APPEALS AT AUSTIN
                          THIRD DISTRICT OF TEXAS

                     COURT OF APPEALS NUMBER: 03-14-00485
                      TRIAL COURT CASE NUMBER: 259,941-C

             STYLE:    JOHN REED JR. V. FARMERS INS. GROUP ET AL.


JUU 09 Ml5      APPELLANT MOTION FOR THE APPEAL COURT
 _.   >f.^'-V              Tn nFTFp lvfTNP jiroismrTTf»N

 TO THE HONORABLE JUDGES OF SAID COURT:

       Appellant request this court to determine whether the trial court had jurisdiction
 over the said cause of action and appellant would show the court his reason below for
 such request:
                                              I
      Appellant states that Rule 108 of the TRCP demand that when a district clerk serve
 an out of state defendant via certified mail, return requested receipt the return of service
 must bore the clerk's stamp and be verified, (see Kostechko V Mazaheri) With this
 being previously rule on as confirmed in the Dallas Court OfAppeals namely Strict
 Compliance it appears appellant have been deprived of obtaining a Default Judgement in
 his favor by the District Clerk.

    Furthermore it appears that the trial court never had jurisdiction to enter a proper
 judgement in this cause of action, therefore appellant believe the trial court judgement
 should be void according to the strict compliance since the Citation was sent to Farmers
 Insurance Group in Oklahoma City, Oklahoma which is a out-of-state defendant. Also
 the Return fail to state the agent that signed the return was actually an agent at the rime
 ofsigning the Return, which is required.

               Appellant request this Honorable Court to make a determination of
 Jurisdiction involving the body of this motion.


      Q*L tks&%» > Respe°tfilllySubmi^
      John Reed Jr.                                      TOln
                                                          fillis Marffn Jr.
      715 SO. 32nd Street                                1318 SO> 2nd Street
      Temple, Texas 76501                               Temple, Texas 76504
    7D1S DbHD DDDl MDDb flb73
            P;Oi &sf i^$
-?B"? 1132547